Citation Nr: 9904898	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for an adjustment 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to June 
1993, in the Southwest Asia theater of operations in support 
of Operation Desert Shield/Storm.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  That rating decision also denied entitlement to 
service connection for a left thigh disability and for an 
intestinal disorder, to include constipation.  

By an October 1997 decision, the Board granted entitlement to 
service connection for chronic constipation, and determined 
that the issue of entitlement to service connection for a 
left thigh disability was moot, in view of a September 1995 
rating decision by the RO which granted entitlement to 
service connection for residuals of a left inguinal hernia 
repair, to include decreased sensation of the left thigh.  
The issues of entitlement to service connection for chronic 
insomnia and depression were remanded for further 
development, to include a VA examination.  The claims file 
has been returned to the Board for appellate review.

The veteran has repeatedly contended that he suffers from 
depression as a result of his service-connected chronic 
constipation and residuals of left inguinal hernia repair, to 
include decreased sensation in the left thigh.  Because these 
claims of entitlement to service connection on a secondary 
basis have not been adjudicated by the RO, they are referred 
to the RO for appropriate action.


REMAND

The veteran contends that he currently has chronic insomnia, 
which was chronic in service, and which has continued since 
service separation.  He states that severe insomnia began in 
June 1991.  

Service medical records reflect that in June 1991, the 
veteran reported that he had not been sleeping well at night 
for the previous 3 to 4 weeks.  The diagnosis was insomnia.  
In July 1991, the veteran complained of a sleeping difficulty 
of what appeared to be a 1-month duration.  The diagnosis was 
insomnia of uncertain etiology.  In September 1992, the 
veteran was seen for complaints of waking up at 2:00 or 3:00 
A.M., which was diagnosed as questionable insomnia.  At his 
discharge examination in March 1993, the veteran reported in 
the medical history that he did not have and had never had 
difficulty sleeping.  A diagnosis of insomnia was not entered 
upon examination. 

During VA examination in January 1994, the veteran complained 
of insomnia.  The relevant Axis I diagnosis was an adjustment 
disorder with mixed disturbance of emotions, anxiety, 
depression, and somatization (insomnia).  The VA examiner 
offered no medical opinion as to whether the veteran's 
current diagnosis of insomnia was etiologically related to 
diagnoses of insomnia during service.  

Pursuant to the aforementioned remand by the Board in October 
1997, the veteran was provided a VA mental disorders 
examination in March 1998.  The veteran reported that his 
insomnia started in June 1991, and was a symptom of 
depression.  He stated that he received medications for 
insomnia during service in 1992.  The veteran stated that he 
had had no medical or psychiatric treatment since 1994 for 
insomnia, and had not been hospitalized for it.  He reported 
that the insomnia lessened 1 year previously, although he 
sometimes had "break throughs" from time to time.  
Subjectively, the veteran indicated that there had been 
improvement in his insomnia.  He reported that his sleep 
lasted until about 5:00 A.M., as opposed to 4:30 A.M.  He was 
taking an over-the-counter medication that possibly helped 
with his sleep.  The diagnosis was that the veteran indicated 
that he was treated with medications while in service for 
insomnia, but had only used occasional over-the-counter 
medications since his discharge.  Further insomnia was 
described as "early morning waking" rather than 
"sleeplessness."  

In April 1998, the RO noted that the March 1998 examination 
was inadequate because it did not provide the following 
opinions requested by the Board in its October 1997 remand:  
(1) an opinion as to the etiology of any insomnia disorder 
diagnosed, to include whether the veteran currently had a 
disability of chronic insomnia distinct from any psychiatric 
disorder, or whether any currently-diagnosed insomnia was a 
manifestation of a psychiatric disorder; and (2) if insomnia 
was found to be a disability distinct from any psychiatric 
disorder, an opinion as to whether it was at least as likely 
as not that the veteran's insomnia was etiologically related 
to the in-service complaints of sleep difficulties and 
diagnoses of insomnia.

In an April 1998 addendum to his March 1998 VA examination, 
the examining psychologist stated that insomnia was not found 
or diagnosed at the time of the evaluation.  He reiterated 
the veteran's statements that he had not received medical or 
psychiatric treatment for insomnia since 1994, that it began 
to moderate 1 year previously, and that his sleep lasted 
until 5:00 A.M.  The examiner concluded that the veteran was 
not experiencing insomnia at the current time.

During a VA compensation examination in January 1994, the 
relevant diagnoses were an Axis I diagnosis of an adjustment 
disorder with mixed disturbance of emotions, anxiety, 
depression, and somatization (insomnia), and an Axis II 
diagnosis of mild passive-aggressive personality.  The Board 
notes that the veteran separated from service in June 1993, 
only 7 months prior to this January 1994 VA compensation 
examination.  The VA examiner offered no opinion as to 
whether the then diagnosed psychiatric disorder was causally 
related to reported incidents in service. 

During VA examination in March 1998, the veteran reported 
that he began to experience depression in the fall of 1991, 
which was manifested by feeling drained, having a poor 
appetite, not enjoying life, and loss of weight.  He stated 
that he was not treated for depression during service, and 
did not bring it to anyone's attention.  The veteran stated 
that he had had no medical or psychiatric treatment since 
1994 for depression, and was not hospitalized for that 
disorder.  Subjectively, the veteran indicated that there had 
been improvement in his depression.  The diagnosis was that 
it was reasonable to assume that despondency/depression as a 
result of chronic constipation might exist, although the 
veteran had not received any treatment in the form of 
psychotherapy and/or medication since his separation from 
service.  The Axis I diagnosis was adjustment reaction, 
depressed.  

The RO requested the following opinion from the examining 
psychologist who performed the March 1998 VA examination:  
the relationship between any currently-diagnosed psychiatric 
disorder and symptoms documented in the service medical 
records, to include those referable to the inability to 
sleep.  

In his April 1998 addendum, the examiner stated that while 
the veteran had some form of sleep difficulties while in 
service, which were referred to as "insomnia,"  no 
explanation as to the cause was noted in the veteran's 
service medical records, and he (the examiner) could not 
render an opinion as to circumstances which occurred during 
the veteran's active duty from 1991 to 1993.

In reviewing the March 1998 VA mental disorders examination 
and April 1998 addendum thereto, it is apparent that the 
directives in the Board's October 1997 remand were not 
followed as is required by the United States Court of 
Veterans Appeals (Court).  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Specifically, the examiner did not provide 
an opinion as to the etiology of any current insomnia 
disorder to include whether the veteran currently had a 
disability of insomnia distinct from any psychiatric 
disorder, or whether insomnia in service was a manifestation 
of a psychiatric disorder.  Rather, the examiner concluded in 
April 1998 that the veteran suffered from insomnia during 
service and did not currently suffer from insomnia (primarily 
because he had not sought treatment since 1994).  The 
examiner added that no explanation as to the cause of 
insomnia was noted in the veteran's service medical records, 
and that an opinion could not be rendered as to circumstances 
which occurred during active service.  The examiner gave no 
reason for his inability to render an opinion.

The Board notes it is well known, even among law persons, 
that an inability to sleep (insomnia) can be a symptom of 
depression, although it may be only acute and transitory.  In 
view of the failed compliance with the Board's October 1997 
remand, the Board requests that a VA psychiatrist provide the 
opinions previously requested and detailed more fully below.  
The Board would like an additional finding as to whether the 
insomnia diagnosed during active service was the initial 
manifestation of the adjustment disorder and depression 
diagnosed subsequent to service.

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), this case is REMANDED for the following actions:

1.  The veteran is to be examined by a 
specialist in psychiatry to determine 
whether he suffers from a chronic 
depressive disorder, and, if so, whether 
the disorder was first manifested by 
complaints of inability to sleep in 
service.  The examiner is to review the 
claims file prior to the examination, 
with particular reference to the service 
medical records and the VA examinations 
in January 1994 and March 1998.  The 
examiner is to state an opinion whether 
it is at least as likely as not that any 
chronic depressive disorder currently 
found to exist was first manifested by 
complaints of inability to sleep in 
service as well as those complaints the 
veteran expressed at his March 1998 VA 
examination.  If a chronic depressive 
disorder is not currently found, the 
examiner should provide an opinion 
whether it is at least as likely as not 
that chronic insomnia, if found to exist 
currently, is etiologically related to 
complaints of insomnia reported in 
service.  If the examiner is unable to 
give an opinion, he/she should state the 
reasons for the inability to do so.  The 
examiner should order any special tests 
deemed appropriate for this examination.  
The examination report should be typed.  

2.  Following receipt of the foregoing, 
the RO should review the claims file to 
ensure that all of the requested 
examination reports have been completed 
in full, including all opinions 
requested.  Any needed corrective action 
should be taken.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case. 

The veteran is free to submit any additional information he 
desires in connection with this appeal.  No action is 
required of the veteran until he is notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


